DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  group I invention (claim 1-18) in the reply filed on 12/14/2020 is acknowledged.
Claim 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2020.

Non-Compliant Claim Identifier
The identifier of claim 19 and 20  need be remarked as withdrawn since these claims are directed to a non-elected invention in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case,  claim  1 recites a term " heat shock"  which  is a relative term because heat shock involves dramatically temperature changing in a very short time.  At the same time  claim 1 recited “heat shock” requires  raising to a first temperature and lower to a second temperature, but  starting temperature before being raised to a first temperature is not defined, how fast/quick temperature can be raised from a starting temperature to a first temperature in “heat shock”,  how fast/quick fist temperature can be lowered to a second temperature in “heat shock”, and duration of “heat shock”, i.e. temperature being kept at first temperature are not defined by the claims.   Furthermore, the specification does not provide a standard for ascertaining the requisite degree of such claimed heat shock either.  Hence, one of ordinary skill in the art would not be reasonably apprised of the scope of such claimed heat shock, thus such limitation renders claims indefiniteness.  All claim 2’s depending claims are rejected for similar reasons. 
 For examination on the merit and broadest and reasonable interpretation, since such heat shock associated heating rate, cooling rate and duration time are all lacking, thus any thermal treatment comprising lowering a first temperature to a second temperature wherein the temperature difference between first temperature and second 
Claims 2-6  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   In this case,  claim 2 recites a carbon supported metal catalyst, also recites LxMy/C, x and y being numbers which are 1 or more in parentheses,   one of ordinary skill in the art is uncertain whether the recited LxMy/C in parentheses showing two metal being supported onto carbon or the recited carbon supported metal catalyst having such formula of LxMy/C.  The specification does not give a reasonable explanation about such recited LxMy/C either,  thus such limitation renders claim indefiniteness.  For examination based on merit and broadest reasonable interpretation,  instant claims directed to carbon supported metal catalyst, as long as  prior art teaches carbon having two different metal elements/compounds supported thereof,  it will be considered to meet such claimed carbon supported metal catalyst.   All claim 2’s depending claims are rejected for similar reasons. 
Claims 5 and 6  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   In this case,  claim 5 recites a carbon supported metal catalyst, also recites LxMyNz/C, x, y and z being numbers which are 1 or more in parentheses,   one of ordinary skill in the art is xMyNz/C, in parentheses showing  three metal being supported onto carbon or the recited carbon supported metal catalyst having such formula of LxMyNz/C.  The specification does not give a reasonable explanation about such recited LxMyNz/C either,  thus such limitation renders claim indefiniteness.  For examination based on merit and broadest reasonable interpretation,  instant claims directed to carbon supported metal catalyst, as long as  prior art teaches carbon having three different metal elements/compounds supported thereof,  it will be considered to meet such claimed carbon supported metal catalyst.   All claim 5’s depending claims are rejected for similar reasons. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 and 10-15 are rejected under 35 U.S.C. 103 as obvious over Yao (Carbothermal shock synthesis of  high-entropy-alloy nanoparticles,  Science 359, 1489-1494,  2018).  
Yao teaches mixing metal salt precursors MClxHy (M is Pt, Pd, Ni, Fe, Co, Au, Cu or Sn) into a solution and loaded onto a conductive carbon support , after drying,  exposing the precursor loaded sample to a rapid thermal shock in an Air-filled glovebox, which leads to a high concentration of nanoparticles (e.g. PtNi) that forms across the carbon surface (page 1490 Results section, Fig. 1A, Fig. S1 to S4).  Yao further discloses raising heating temperature to a thermal exposure temperature,   which  is around 2000 K, and heating/cooling rate is 105K/s (page 1490 Results section,  Fig. 1B) and thermal shock exposure time can be from 5 ms, 55 ms, 1 s and 10 s durations (page 1492 last para.).   Yao also teaches adjusting cooling rate for help forming different types of nanoparticles (Fig. 4, page 1492 last para.-page 1493 3rd para.). 
As for the claimed the temperature difference between first temperature and second temperature being  500 to 1100 °C.  since Yao disclosed  thermal exposure temperature being about 2000 K  ( i.e. 1726.85 °C),   and   cooling rate being 105K/s while  thermal treatment  process time being ms range and ambient temperature will be final temperature for obtaining desired carbon support nanoparticles,  it would have 
Regarding claim 1,  Yao does not expressly teach heat shock being repeated at least once. 
However, Yao already teaches thermal shock can leading to formation of desired nanoparticles.  It would have been obvious for one of ordinary skill in the art to repeat such well-known thermal shock at least once  for help obtaining desired carbon supported nanoparticles as suggested by Yao (page 1489 last para.-page 1490 first para.) because adopting known technique for  predictable results is prima face of obviousness for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 2,  Yao further discloses AuNi, PtNi, FeNi binary alloy being formed onto carbon support (page 1490 Fig. 2 B., page 1491 2nd para., page 1493 2nd para.) wherein such  metals being loaded onto carbon support (page 1490 Results section, ). 
Regarding claim 3-4,  Yao already teaches such limitation as discussed above. 
Regarding claim 5-6,  Yao further discloses ternary nanoparticles PtPdNi, AuCuSn, FeCoNi (Fig. 2 B) and such three metals can be loaded onto carbon support (page 1490 Results section,  page 1491 2nd para.).
	Regarding claim 10-11,  Yao teaches different cooling rate can be used, such as 105K/s, 103K/s or 10 K/s (Fig. 4) and since thermal exposure temperature around 2000 3K/s. 
	It would have been obvious for one of ordinary skill in the art to choose cooling rate of 103K/s (correspondingly lowering temperature to ambient about 2 second) for help obtaining desired nanoparticles product as suggested by Yao (Fig. 4  page 1492 last para.-page 1493 3rd para.). 
	Regarding claim 12 and 15, Yao already teaches thermal exposure time can be 1s, 10 s (page 1492 last para.-page 1493 first para.).  It would have been obvious to choose such  thermal exposure time as shown by Yao for help obtaining nanoparticles with desired particles size (Fig. 4A and B, page 1492 last para.-page 1493 first para.). 
Regarding claim 13, since  repeating  such well-known thermal shock at least once  for help obtaining desired carbon supported nanoparticles as suggested by Yao (page 1489 last para.-page 1490 first para.) is just an obvious choice for one of ordinary skill in the art  because adopting known technique for  predictable results is prima face of obviousness for one of ordinary skill in the art (see MPEP 2143 KSR).  Hence, raising the temperature to the first temperature  being performed after the temperature being lowered to  second temperature and maintained at 1 sec to 900 sec just results naturally flowing from Yao’s teachings because by repeating the thermal shock for help obtaining desired nanoparticles is prima facie obviousness for one of ordinary skill in the art. 
Regarding claim 14,   Yao already teaches thermal shock can leading to formation of desired nanoparticles.  It would have been obvious for one of ordinary skill in the art to repeat such well-known thermal shock 30 times to 1200 times  for help 
Claims 1-8 are rejected under 35 U.S.C. 103 as obvious over 
Devenney (US2005/0037920). 
	Devenney teaches a method of loading metal precursor onto carbon black support, then converting the precursor compounds to metallic form and alloying the metals using a heat-treatment in a reducing atmosphere ([0063]).  Devenney further teaches conversion of metal precursor compounds to metallic form is achieved via heat decomposition wherein temperature can be raised from ambient to 200 to 1200 °C ([0065], [0080])  at short period of time ([0086], [0087]).  Since after thermal treatment, such carbon supported alloy particles need be cooled to ambient temperature (about 20 to 25 °C) for collection and usage,  Devenney disclosed  such heat treatment and cooling  reads onto the instantly claimed heat shock and difference between the raised temperature and  lowered temperature difference overlapping with that of claimed first temperature and second temperature difference, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Regarding claim 1,  Devenney does not expressly teach heat treatment being repeated at least once. 
However,  Devenney already teaches raising temperature and cooling (i.e.thermal shock)  can leading to formation of desired nanoparticles.  It would have been obvious for one of ordinary skill in the art to repeat such well-known thermal shock 
	Regarding claim 2,  Devenney further discloses  the process is used to form a metal containing substance, preferably an alloy comprises platinum, indium and at least one of tungsten, iron and manganese ([0030]), wherein platinum concentration is between about 5 to about 65 atomic percent ([0034]), while about 10 to 40 percent atomic percent of at least one of tungsten, iron and manganese ([0036], [0037], [0047], [0055]) and such metal precursor compounds can be loaded onto carbon support with varying the amounts of the various metals for forming alloys having different compositions ([0071]).  Hence, preparing a carbon supported metal of LxMy/C by supporting a first metal and a second metal as that of instantly claimed is expected. 
	Regarding claim 3-4,  Devenney already teaches such limitation. 
	Regarding claim 5-6, Devenney expressly teaches forming an alloy of Pt-In-Fe-Mn ([0047], [0048]) or Pt-In-W-Mn ([0055], [0056]) and such metal precursor compounds can be loaded onto carbon support with varying the amounts of the various metals for forming alloys having different compositions ([0071]).  Hence, preparing a carbon supported metal of LxMyNz/C by supporting a first metal and a second metal as that of instantly claimed is expected.
	Regarding claim 7-8,  Devenney already teaches such limitation as discussed above. 	 
Claims 1-18  are rejected under 35 U.S.C. 103 as obvious over 
  Luhrs (US2014/0323292). 
	Luhrs teaches a method of making a supported metal catalyst, which comprises forming a mixture comprising a high surface area support (e.g. carbon), a reducing agent precursor, and a metal catalyst precursor ([0013],Fig. 1, [0032]),   rapidly heating the  mixture in a non-oxidizing atmosphere to a temperature sufficient to decompose the reducing agent precursor to produce a reducing agent, such as above 600 °C but below 1200 °C , specifically 800 °C ([0030], [0033], [0035],[0043]), and then  rapidly cooling  to form the supported metal nanoparticles catalyst wherein the metal can be Pt and Ni, or plurality of metal included thereof ([0034], [0041]-[0044]).
	As for the claimed forming a carbon supported metal catalyst,  since Luhrs discloses grinding/ball milling metal catalyst precursor, e.g. Pt precursor together with carbon support and reducing agent ([0029], [0034], [0042]),  it is readily apparent  that at least some of the support will have metal catalyst precursor mixed onto or adsorbed onto the carbon support, i.e.,  carbon supported metal catalyst. 
	Luhrs further discloses the mixture comprising carbon supported metal catalyst going through a rapid heating from ambient temperature to a temperature above 600 °C but below 1200 °C , specifically 800 °C in less than 5 min, e.g. 0.1 second to 1000 second, then rapidly cooling  ([0031], [0035],  [0042], [0043]) to produce  carbon supported metal nanoparticles ([0036], [0041]).    
 	Since such carbon supported  metal nanoparticles need be rapidly cooled to ambient temperature (about 20 to 25 °C) for collection and usage,  Luhrs  disclosed  such rapid heating and cooling reads onto the instantly claimed heat shock and 
Regarding claim 1, Luhrs does not expressly teach heat treatment being repeated at least once. 
However,  Luhrs already teaches rapid heating  and cooling (i.e. thermal shock)  can leading to formation of desired nanoparticles.  It would have been obvious for one of ordinary skill in the art to repeat such well-known thermal shock at least once  for help obtaining desired carbon supported nanoparticles as suggested by Luhrs ([0035], [0036], [0042]- [0044]) because adopting known technique for  predictable results ( i.e. adopting such known heat shock for producing desired carbon supported metal  nanoparticles)  is prima face of obviousness for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 2, Luhrs discloses plurality of metal precursors can be included in the mixture for forming metal alloy particles ([0034])  and thus admixed onto or adsorbed onto carbon support.  Luhrs discloses such metal can be ruthenium, rhodium, palladium, silver, osmium, iridium, platinum, gold, iron or other metals of group 3 to 12 of the periodic table ([0034], [0041]). 
It would have been obvious for one of ordinary skill in the art to choose two different metals, such as Pt and Ni to form a desired alloy metal nanoparticles as catalyst for intended applications because combining known elements for predictable results ( i.e. combining such known Pt and Ni catalytic metals for help obtaining a 
Regarding claim 3-4,  such limitation is met as discussed above. 
Regarding claim 5,  it would have been obvious for one of ordinary skill in the art to include an additional catalytic metal element such as ruthenium, rhodium,  iron, silver etc. as shown by Luhrs to combine with Pt and Ni for help obtaining desired alloy nanoparticle catalyst because combining known elements for predictable results ( i.e. combining such known Pt , Ni  and one of ruthenium, rhodium,  iron, silver catalytic metals for help obtaining a desired alloy nanoparticle catalyst) is prima facie of obviousness for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 6,   such limitation has been met as discussed above.
Regarding claim 7 and 9, Luhrs already teaches such limitation as discussed above. 
Regarding claim 8,  Luhrs already teaches rapid cooling to obtain desired metal nanoparticles.  It would have been obvious for one of ordinary skill in the art to rapidly cooling the obtained metal nanoparticles to ambient temperature for storage and intended applications. 
Regarding claim 10-11,  Luhrs already teaches rapidly heating and rapidly cooling wherein rapid heating being performed from 0.1 to about 1000 seconds  ([0031], [0035], [0043]). 
It would have been obvious for one of ordinary skill in the art to adopt similar time range for rapid cooling as that of rapid heating because doing so can help producing desired metal nanoparticles as suggested by Luhrs ([0035]).  Furthermore, such cooling 
Regarding claim 12 and 15,  Luhrs discloses soaking time for keeping heating at reducing agent decomposing temperature is from about 0.1 to 600 seconds ([0035]) and such decomposing high temperature is raised before it was lowered to ambient temperature in rapid cooling for collecting obtained product. 
	Regarding claim 13, since  repeating  such well-known thermal shock at least once  for help obtaining desired carbon supported nanoparticles as suggested by Luhrs ([0035], [0036], [0042]- [0044]) is just an obvious choice for one of ordinary skill in the art  because adopting known technique for  predictable results is prima face of obviousness for one of ordinary skill in the art (see MPEP 2143 KSR).  Hence, raising the temperature to the first temperature  being performed after the temperature being lowered to  second temperature and maintained at 1 sec to 900 sec just results naturally flowing from Luhrs’ teachings because by repeating the thermal shock for help obtaining desired nanoparticles is prima facie obviousness for one of ordinary skill in the art. 
Regarding claim 14,   Luhrs already teaches thermal shock can leading to formation of desired nanoparticles.  It would have been obvious for one of ordinary skill in the art to repeat such well-known thermal shock 30 times to 1200 times  for help obtaining desired carbon supported nanoparticles as suggested by Luhrs ([0035], 
	Regarding claim 16, Luhrs  further discloses the carbon supported metal catalyst mixture was added to an alumina boat and inserted into a clamshell furnace, then the alumina boat was removed from the furnace, rapidly cooled in nitrogen flow ([0042], [0043]). 
	As for the claimed tube furnace, it is noted that such tube is just a shape design for the furnace,   adopting a tube furnace or a clamshell furnace just on obvious choice for one of ordinary skill in the art for needed heating. Luhrs disclosed furnace already successfully performing  same  rapid heating as that of instantly claimed method.  
 	As for the claimed inserting alumina boat and withdrawing alumina boat being repeated at least one,  Luhrs already teaches inserting alumina boat into heating furnace for needed heat treatment and then withdraw alumina boat for needed rapid cooling for help forming desired metal nanoparticles.  It would have been obvious for one of ordinary skill in the art to repeat such well-known inserting alumina boat into furnace and withdrawn the heated alumina boat  at least one for help obtaining desired carbon supported nanoparticles as suggested by Luhrs ([0035], [0036], [0042]- [0044]) because adopting known technique for improving similar method having predictable results is prima face of obviousness for one of ordinary skill in the art (see MPEP 2143 KSR). 
	Regarding claim 17,  it would have been obvious for one of ordinary skill in the art to repeat such well-known inserting alumina boat into furnace and withdrawn the 
	Regarding claim 18,  Luhrs further discloses the heating atmosphere is non-oxidizing environment  such as inert gas and reducing gas of hydrogen ([0035]).
	It would have been obvious for one of ordinary skill in the art to flow hydrogen in the furnace for providing a non-oxidizing environment thus help producing desired metal nanoparticles as suggested by Luhrs ([0035], [0036]).  Furthermore, selecting hydrogen as non-oxidizing environment from a list of identified finite number of choice would have reasonable expectation of success for one of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/Primary Examiner, Art Unit 1796